Citation Nr: 9924381	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-26 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for dental trauma for the 
purpose of obtaining VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant's latest report of separation from active duty 
reflects 20 years and 6 months of honorable Naval service.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
St. Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).   In February 1999, the Board remanded 
the appellant's claim for the conduct of a personal hearing.  
In May 1999, the appellant appeared and testified before a 
BVA Travel Board.  The case is now ready for appellate 
review.  

The Board notes that by rating decision dated in October 
1996, service connection was granted for disabilities of the 
right and left shoulder and cervical spine.  A zero percent 
disability evaluation was assigned for all of the disorders.  
In a statement received in December 1996, the appellant 
stated that he was then filing a "formal Notice of 
Disagreement" with the RO's decision with regard to the 
disorders then at issue.  However, the appellant also stated 
that he requested the issues be "reconsidered," and that 
failing such action the RO should forward him a Statement of 
the Case.  By rating decision dated in February 1997, the RO 
granted a 10 percent disability evaluation for each of the 
disorders.  A Statement of the Case was not issued.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims held that regarding a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  The Court also stated that it follows that such 
a claim remains in controversy "where less than the maximum 
available benefits are awarded." Id. at 38.  

Given the Court's ruling in AB, supra, and the appellant's 
phrasing of the statement received in December 1996, the 
Board is unable to determine if the appellant continues to 
desire appellate review of the issues in question or if he is 
satisfied with the reconsideration of the RO's decision that 
ultimately resulted in greater originally assigned ratings 
being awarded.  The RO should therefore contact the appellant 
to clarify his desire in this regard.  


FINDING OF FACT

The appellant is not a veteran of combat or prisoner of war, 
and did not sustain any dental trauma while on active Naval 
service.


CONCLUSION OF LAW

The appellant's claim of eligibility for VA dental treatment 
is without merit as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that a grant of eligibility for dental 
treatment is warranted for the residuals of in-service dental 
treatment.  He argues that his in-service teeth extractions 
were due to the inexperience or incompetence of a Naval 
physician who was not authorized to perform such treatment.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, a brief factual 
review of evidence of record as found in the appellant's 
claims folder would be helpful to an understanding of the 
Board's decision.
Factual background

The appellant's service medical records reveal that beginning 
in October 1962, he underwent a series of root canal 
procedures to various teeth.  In a chart reflecting the 
appellant's dentition, prepared by the service department, 
teeth numbers 1, 3, 14, 15, 16, 17, 18, 19, 20, 21, 29, 30 
and 32 are indicated to be missing.  The only mention of any 
trauma found in the appellant's service medical records is 
dated in March 1963, and reflects that the appellant injured 
his upper left shoulder and head, and that he had residual 
crepitus and pain.  There is no reference in the March 1963 
entry, or in any other service medical record entry, to 
trauma to the appellant's teeth.  

At a May 1999 Travel Board hearing,  the appellant testified 
in substance that he sustained no trauma to his teeth while 
in service, and he was not a prisoner of war or a veteran of 
combat.  He stated that a Naval Reserve dentist told him at 
the time of the root canal procedures that his tooth problems 
could be resolved with a root canal.  He stated that the 
physician was unauthorized to perform the procedures and was 
not qualified to do so.  

Records authored by the appellant's orthodontist, A.D.S., 
D.M.D. were obtained.  These do not contain references to the 
appellant's service or to in-service dental trauma.

Relevant law and regulations

Service connection will be granted for a disease or injury of 
the individual teeth and investing tissues, shown by the 
evidence to have been incurred in or aggravated by service.  
As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381 
(1998).  The significance of a finding that a dental 
condition is due to in-service trauma is that the veteran may 
be authorized to receive any VA dental care indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability. 38 C.F.R. 
§ 17.161(c) (formerly § 17.123(c)), commonly referred to as 
Class II(a) eligibility. For the purposes of determining 
whether a veteran has Class II(a) eligibility for dental care 
under 38 C.F.R. § 17.161(c), the term "service trauma" does 
not include the intended effects of treatment provided during 
the veteran's military service, including tooth extraction.  
See VAOPGCPREC 5-97, 62 Fed. Reg. 15566 (1997).
See also 38 C.F.R. § 4.149.

Analysis

The appellant has requested VA outpatient dental treatment.  
Although the applicable law provides for various categories 
of eligibility for such treatment, as listed in 38 U.S.C.A. § 
1712 and 38 C.F.R. § 17.161, no evidence has been presented 
to show eligibility under any category. 

In essence, the appellant contends that dental treatment 
during service constitutes "dental trauma" under the 
appropriate VA regulation.  However, VA General Counsel has 
specifically opined that such is not the case. See VAOPGCPREC 
5-97.  The Board is bound in its decisions by the precedent 
opinions of VA General Counsel.  See 38 U.S.C.A. § 7104(c) 
(West 1991).  

The Board has carefully considered the appellant's contention 
with regard to the alleged incompetence of the service 
department physician.  However, assuming the appellant's 
account to be true, the incompetence of a service physician 
is not a basis to overcome the statutory or regulatory scheme 
so as to afford the appellant the benefit he seeks.

It is neither claimed nor shown that the appellant meets any 
of the other dental treatment eligibility categories set 
forth in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  Under 
these circumstances, his claim for VA outpatient dental 
treatment must be denied as a matter of law.


In summary, because the appellant's claim for compensation 
and VA outpatient dental treatment is barred by law, it must 
be denied.  Because the law, and not the facts, is 
dispositive of the issue, the appellant has failed to state a 
claim upon which relief may be granted, and, as a matter of 
law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Entitlement to service connection for dental trauma is 
denied.




		
	Barry F. Bohan	
	Member, Board of Veterans' Appeals






